Order entered July 24, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00462-CV

                                     LEN RAO, Appellant

                                             V.

              THE AMERICAN ARBITRATION ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-00255-B

                                         ORDER
       Before the Court is appellant’s July 18, 2013 unopposed second motion for an extension

of time to file a brief. Appellant sought an extension until July 22, 2013. Appellant did not

tender a brief on July 22, 2013. Accordingly, we DENY appellant’s motion as moot.

       On the Court’s own motion, we ORDER appellant to file his brief in this accelerated

appeal on or before July 31, 2013.

                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE